Citation Nr: 0637628	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scar, left eye.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides.

4.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2004.  A 
transcript of that hearing is associated with the claims 
file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in February 2005.  Unfortunately, the issue of entitlement 
to service connection for a low back disorder must again be 
remanded to the RO via the AMC in Washington, DC.  This issue 
is addressed in the REMAND portion of the decision below.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  

For the foregoing reasons, the veteran's pending appeal for 
service connection for diabetes mellitus, a skin disorder and 
hypertension are currently stayed, and the matters will not 
be further addressed in the present decision.


FINDING OF FACT

The medical evidence of record does show that the veteran 
currently has a left eye scar.  


CONCLUSION OF LAW

A left eye scar was not incurred in or aggravated by active 
service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in June 2002, prior 
to the initial adjudication of his claim in the October 2002 
rating decision at issue.  An additional VCAA notice letter 
was sent in April 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions about the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The pertinent evidence of record includes VA medical records, 
ship logs, and buddy statements.  The RO indicated that 
efforts to obtain service medical records from all potential 
sources were unsuccessful.  The National Personnel Records 
Center (NPRC), in response to VA requests, reported that the 
records either did not exist, that the NPRC did not have them 
or that further efforts to locate them at NPRC would be 
futile.  The RO noted that the records may have been 
destroyed in a 1973 fire at the NPRC, a military records 
repository.  

Generally, when a veteran's service medical records are 
unavailable through no fault of his, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Here, though, the veteran's left eye scar claim 
fails not so much because of missing service medical records, 
rather because there is no medical evidence of currently 
disability.  So the net result is that, while it is indeed 
unfortunate that his service medical records are not 
available for consideration in his appeal, this is not fatal 
to his claim since it must be denied, irrespective of this, 
for another unrelated reason.

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a left eye scar.  The VCAA and implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4) (2006).

The Board has concluded that a remand for physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted as to this issue.  As discussed in more detail 
below, the medical evidence of record does not show that the 
veteran currently has a left eye scar.  In the absence of 
competent medical evidence of a current disability, physical 
examination of the veteran is not necessary.  Given the 
absence of medical evidence documenting a current left eye 
scar, any current medical opinion regarding a nexus between 
the claimed disability and service could not be based on the 
review of contemporaneous, objective medical evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of current disability attributable to a left eye scar.  The 
veteran has been provided the opportunity to present evidence 
pertaining to such current disability, and he has not done 
so.

[As will be explained in the Board's remand below, the second 
issue on appeal, concerning a claimed back disability, 
presents a different picture, in that there is evidence of 
record indicating that a back disability currently exists.]

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran and 
his representative have been accorded appropriate opportunity 
to present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2006).  The veteran provided testimony 
in support of his claim in December 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Entitlement to service connection for scar, left eye.  

Analysis

With respect to Hickson element (1), the Board notes that the 
record is negative for medical evidence confirming the 
existence of a left eye scar.  A March 2006 VA treatment 
record noted that examination of the skin revealed no rashes, 
sores, or worrisome lesions.  There was no mention of any 
scarring over the left eye.  It is now well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The medical records do 
not show that the veteran currently has a left eye scar.  The 
veteran's claim fails on that basis.

As was noted in the Board's VCAA discussion above, a letter 
was sent to the veteran in June 2002 which specifically 
listed the elements required for service connection, 
including evidence showing that he has "A current physical or 
mental disability." (Emphasis in original).  The veteran was 
informed of the types of evidence which would establish such 
current disability.  See the June 1, 2002 VCAA letter, page 
2.  A copy of that letter was sent to the veteran's 
representative.  An additional VCAA letter informing the 
veteran of the same information was sent in April 2005.  No 
information of evidence pertaining to any current disability 
was subsequently received.  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite VCAA letters which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not provided any medical evidence of a 
current left eye scar.  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, in the absence of medical evidence showing a 
current left eye scar, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection is denied on that basis.


ORDER

Entitlement to service connection for a left eye scar is 
denied. 


REMAND

Entitlement to service connection for a low back disorder.  

During the December 2004 hearing, the veteran described a 
back injury in service and reported receiving treatment for 
back pain beginning in 1974.  See December 2004 hearing 
transcript, pages 8-12.  

As discussed above, in Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

In this case, the medical evidence reflects a diagnosis of 
lumbosacral pain from degenerative joint disease.  Therefore, 
it is conceded that the veteran has a current back 
disability.  

The veteran has contended that he injured his back in 
service.  As noted by the Board above, the veteran's service 
medical records are unavailable and may have been lost in a 
July 1973 fire at the NPRC.  Under these circumstances, the 
veteran's testimony establishes the basis for finding 
evidence of an in-service injury.

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's back disability. Therefore, the 
Board finds that a medical examination is necessary prior to 
reaching a decision in the veteran's case.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for low back complaints 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  After the completion of the 
foregoing development, schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his back disability.  The examiner 
should review the veteran's claims 
folder in conjunction with the 
examination.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current low back disability 
is related to his military service.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Then readjudicate the claim for 
service connection for a low back 
disability in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


